& WwW bv

So CO ~~ HR wT

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-01408-RSL Document 103 Filed 10/18/19 Page 1 of 7

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

BGH HOLDINGS, LLC, a Washington CASE NO. 2:18-cv-01408-RSL
limited liability company; GINGER
ATHERTON; HENRY DEAN, and AGREEMENT

their marital community, REGARDING
DISCOVERY OF
ELECTRONICALLY
STORED
INFORMATION AND

v. [PROPOSED] ORDER

DL EVANS BANK,

Plaintiff,

Defendant,

Vv

FRANK DEAN, JIM DEAN and WN3,
LLC,

Additional Parties.

 

The parties hereby stipulate to the following provisions regarding the discovery of
electronically stored information (“ESI”) in this matter:

A. General Principles

1. An attorney’s zealous representation of a client is not compromised by conducting
discovery in a cooperative manner. The failure of counsel or the parties to litigation to cooperate
in facilitating and reasonably limiting discovery requests and responses raises litigation costs and
contributes to the risk of sanctions.

2. The proportionality standard set forth in Fed. R. Civ. P. 26(b)(1) must be applied in

AGREEMENT RE: DISCOVERY OF ESI - 1
CASE NO. 2:18-cv-01408-RSL

4816-7539-9082V.1 0092238-000002

 
- WwW bd

So © ~S HR WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-01408-RSL Document 103 Filed 10/18/19 Page 2 of 7

each case when formulating a discovery plan. To further the application of the proportionality
standard in discovery, requests for production of ESI and related responses should be reasonably
targeted, clear, and as specific as possible.

B. ESI Disclosures

Within 30 days after entry of this Order, each party shall disclose:

1. Custodians. The five custodians most likely to have discoverable ESI in their possession,
custody or control. The custodians shall be identified by name, title, connection to the instant
litigation, and the type of the information under his/her control.

2. Non-custodial Data Sources. A list of non-custodial data sources (e.g. shared drives,
servers, etc.), if any, likely to contain discoverable ESI.

3. Third-Party Data Sources. A list of third-party data sources, if any, likely to contain
discoverable ESI (e.g. third-party email and/or mobile device providers, “cloud” storage, etc.)
and, for each such source, the extent to which a party is (or is not) able to preserve information
stored in the third-party data source.

4, Inaccessible Data. A list of data sources, if any, likely to contain discoverable ES]
(by type, date, custodian, electronic system or other criteria sufficient to specifically
identify the data source) that a party asserts is not reasonably accessible under Fed. R. Civ.
P. 26(b)(2)(B). Section (C)(3)(a)-(h) below sets forth data sources and ESI which are
not required to be preserved by the parties. Those data sources and ESI do not need to be
included on this list.

Cc. Preservation of ESI

The parties acknowledge that they have a common law obligation to take reasonable and
proportional steps to preserve discoverable information in the party’s possession, custody or
control. With respect to preservation of ESI, the parties agree as follows:

1. Absent a showing of good cause by the requesting party, the parties shall not be

required to modify the procedures used by them in the ordinary course of business to back-up

AGREEMENT RE: DISCOVERY OF ESI - 2
CASE NO. 2:18-cv-01408-RSL

4816-7539-9082V.1 0092238-000002

 
oOo So SN DH mA F&F WH YH Ke

NY NY NY ND DQ NR RD me ey i i a a ig a
Nn Wn FF VY NY =—-= SF OD we SI DH DH BP WwW BB SS S

 

Case 2:18-cv-01408-RSL Document 103 Filed 10/18/19 Page 3 of 7

and archive data; provided, however, that the parties shall preserve all discoverable ESI in their
possession, custody or control.

2. All parties shall supplement their disclosures in accordance with Rule 26(e) with
discoverable ESI responsive to a particular discovery request or mandatory disclosure where that
data is created after a disclosure or response is made (unless excluded under (C)(3) or (D)(1)-
(2) below).

3. Absent a showing of good cause by the requesting party, the following categories of

ESI need not be preserved:
Deleted, slack, fragmented, or other data only accessible by forensics.

Random access memory (RAM), temporary files, or other ephemeral data
that are difficult to preserve without disabling the operating system.

Cc. On-line access data such as temporary internet files, history, cache, cookies, and
the like.

d. Data in metadata fields that are frequently updated automatically, such as last-
opened dates (see also Section (E)(5)).

e. Back-up data that are substantially duplicative of data that are more
accessible elsewhere.

f. Server, system or network logs.

g. Data remaining from systems no longer in use that is unintelligible on the systems
in use.

h. Electronic data (e.g. email, calendars, contact data, and notes) sent to or from

mobile devices (e.g., iPhone, iPad, Android, and Blackberry devices), provided
that a copy of all such electronic data is routinely saved elsewhere (such as on a
server, laptop, desktop computer, or “cloud” storage).

The parties should confer regarding any other categories of ESI that may not need to be preserved,
such as text messages and social media data, in light of the General Principles set forth above, and
determine whether they can agree that such categories can be added to the non-preservation list.

D. Privilege

The parties should confer regarding the nature and scope of privilege logs for the case, including
whether categories of information may be excluded from any logging requirements and whether
alternatives to document-by-document logs can be exchanged.

AGREEMENT RE: DISCOVERY OF ESI - 3
CASE NO. 2:18-cv-01408-RSL

4816-7539-9082V,1 0092238-000002

 
& Ww bd

oC SS SN DH A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-01408-RSL Document 103 Filed 10/18/19 Page 4 of 7

1, With respect to privileged or work-product information generated after the filing of the
complaint, parties are not required to include any such information in privilege logs.

2. Activities undertaken in compliance with the duty to preserve information are protected
from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).

3. Information produced in discovery that is protected as privileged or work product shall
be immediately returned to the producing party, and its production shall not constitute a waiver
of such protection, if: (i) such information appears on its face to have been inadvertently produced
or (ii) the producing party provides notice within 15 days of discovery by the producing
party of the inadvertent production.

4. Privilege Log Based on Metadata. The parties agree that privilege logs shall include
a unique identification number for each document and the basis for the claim (attorney-client
privileged or work-product protection). For ESI, the privilege log may be generated using
available metadata, including author/recipient or to/from/cc/bcc names; the subject matter or title
and date created. Should the available metadata provide insufficient information for the purpose
of evaluating the privilege claim asserted, the producing party shall include such additional
information as required by the Federal Rules of Civil Procedure.

E. ESI Discovery Procedures

1. On-site inspection of electronic media. Such an inspection shall not be permitted
absent a demonstration by the requesting party of specific need and good cause or by agreement
of the parties.

2. Search methodology. The Court presumes that in the majority of cases, the use of
search terms will be reasonably necessary to locate or filter ESI likely to contain discoverable
information. The parties shall timely attempt to reach agreement on appropriate search terms, or
an appropriate computer- or technology-aided methodology, before any such effort is undertaken.
The parties shall continue to cooperate in revising the appropriateness of the search terms or

computer- or technology-aided methodology.

AGREEMENT RE: DISCOVERY OF ESI - 4
CASE NO. 2:18-cv-01408-RSL

4816-7539-9082V.1 0092238-000002

 
kh Ww WN

oOo Se N DH &

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-01408-RSL Document 103 Filed 10/18/19 Page 5 of 7

In the absence of agreement on appropriate search terms, or an appropriate computer- or
technology-aided methodology, the following procedures shall apply:

a. A producing party shall disclose the search terms or queries, if any, and
methodology that it proposes to use to locate ESI likely to contain discoverable information. The
parties shall meet and confer to attempt to reach an agreement on the producing party’s search
terms and/or other methodology.

b. If search terms or queries are used to locate ESI likely to contain
discoverable information, a requesting party is entitled to no more than 5 additional terms or
queries to be used in connection with further electronic searches absent a showing of good cause
or agreement of the parties. The 5 additional terms or queries, if any, must be provided by the
requesting party within 14 days of receipt of the producing party’s production.

c. Focused terms and queries should be employed; broad terms or queries,
such as product and company names, generally should be avoided. Absent a showing of good
cause, each search term or query returning more than 250 megabytes of data is presumed to be
overbroad, excluding Microsoft PowerPoint files, image and audio files, and similarly large file
types.

d. The producing party shall search both non-custodial data sources and ESI
maintained by the custodians identified above.

3. Format. The parties agree that ESI will be produced to the requesting party with
searchable text, in a format to be decided between the parties. Acceptable formats include, but are
not limited to, native files, multi-page TIFFs (with a companion OCR or extracted text file),
single-page TIFFs (only with load files for e-discovery software that includes metadata fields
identifying natural document breaks and also includes companion OCR and/or extracted text
files), and searchable PDF. Unless otherwise agreed to by the parties, files that are not easily
converted to image format, such as spreadsheet, database and drawing files, should be produced

in native format.

AGREEMENT RE: DISCOVERY OF ESI - 5
CASE NO, 2:18-cv-01408-RSL

4816-7539-9082V.1 0092238-000002

 
nr & WwW bh

oO CO NTN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-01408-RSL Document 103 Filed 10/18/19 Page 6 of 7

4. De-duplication. The parties may de-duplicate their ESI production across
custodial and non-custodial data sources after disclosure to the requesting party.

5. Metadata fields. If the requesting party seeks metadata, the parties agree that only
the following metadata fields need be produced: document type; custodian and duplicate
custodians; author/from; recipient/to, cc and bcc; title/subject; file name and size; original file

path; date and time created, sent, modified and/or received; and hash value.

DATED: October 18, 2019.

WESTERN WASHINGTON LAW GROUP, DAVIS WRIGHT TREMAINE, LLP
PLLC Attorneys for Defendant DL Evans Bank

Attomeys for Plaintiffs and Additional Parties

 

 

By /s/ Robert J. Cadranell By /s/ Rhys M .Farren
Robert J. Cadranell, Il, WSBA #41773 Rhys M. Farren, WSBA #19398
7500 212 St. SW, Suite 207 929 108th Avenue NE, Suite 1500
Edmonds, WA 98026 Bellevue, WA 98004-5149
Telephone: 425.728.7296 Telephone: 425.646.6132
Fax: 425.955.5300 Fax: 425.646.6199
Email: robeti” westwalaw.com Email: rhvsfarren’@:dwt.com

ORDER

Based on the foregoing, IT IS SO ORDERED.

par: Ock, 0, 2014

WAS Gru

The Honorable Robert S. Lasnik
UNITED STATES DISTRICT JUDGE

Ht

/t

AGREEMENT RE: DISCOVERY OF ESI - 6
CASE NO. 2:18-cv-01408-RSL

4816-7539-9082V.1 0092238-000002

 
-& WwW

Case 2:18-cv-01408-RSL Document 103 Filed 10/18/19 Page 7 of 7

Presented by:

WESTERN WASHINGTON LAW GROUP, PLLC
Attorneys for Plaintiffs and Additional Parties

By /s/ Robert J. Cadranell

 

oO Oo SN DH WN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Robert J. Cadranell, II, WSBA #41773
7500 212% St. SW, Suite 207
Edmonds, WA 98026

Telephone: 425.728.7296

Fax: 425.955.5300

Email: robetwestwalaw.com

DAVIS WRIGHT TREMAINE, LLP
Attorneys for Defendant DL Evans Bank

By /s/ Rhys M .Farren

 

Rhys M. Farren, WSBA #19398
929 108th Avenue NE, Suite 1500
Bellevue, WA 98004-5149
Telephone: 425.646.6132

Fax: 425.646.6199

Email: rhysfarreni@dwt.com

 

AGREEMENT RE: DISCOVERY OF ESI - 7
CASE NO. 2:18-cv-01408-RSL

4816-7539-9082V.1 0092238-000002

 
